DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter F. Malen, Jr. (Reg. No. 45,576) on 05/19/2022.  See the attached email correspondence per the Form 439 filed by Applicant on 05/19/2022.

Claims 6, 24, and 29 have been cancelled; and
Claims 1-5, 7, 8, 10, 21-23, and 26-28 have been amended, as follows: 

1.	(Currently Amended) A non-transitory storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations comprising: 
receiving a set of for a simulated filesystem;
creating [[a]] the simulated filesystem based on the wherein the simulated filesystem comprises a plurality of simulated files that mimic real world files and data;
receiving a set of target characteristics for a that comprises the simulated files;
based on the set of target characteristics, slicing a datastream into a grouping of data slices, [[and]] wherein each of the data slices is a size of a respective one of the plurality of simulated files; 
populating the plurality of simulated files with respective data slices of the grouping of data slices, [[and]] wherein each of the plurality of simulated files contains a single data slice of the grouping of data slices; and
testing and evaluating a backup application using the simulated files in the collection.

2.	(Currently Amended) The non-transitory storage medium as recited in claim 1, wherein the set of target characteristics comprises one or more of dedupability, compressibility, commonality, and clustering.

3.	(Currently Amended) The non-transitory storage medium as recited in claim 1, wherein the target characteristics are representative of characteristics present in the datastream.

4.	(Currently Amended) The non-transitory storage medium as recited in claim 1, wherein the simulated files in the set of target characteristics.

5.	(Currently Amended) The non-transitory storage medium as recited in claim 1, wherein the filesystem parameters comprise a configuration of a file structure of the simulated filesystem.

6.	(Canceled)  

7.	(Currently Amended) The non-transitory storage medium as recited in claim 1, further comprising receiving parameters of the collection and the parameters comprise: a total size of the 

8.	(Currently Amended) The non-transitory storage medium as recited in claim 1, wherein receipt of for the simulated filesystem is performed in parallel with receipt of the set of target characteristics for the 

9.	(Original) The non-transitory storage medium as recited in claim 1, wherein both the creation of the simulated filesystem and slicing of the datastream are performed on a file level basis.

10.	(Currently Amended) The non-transitory storage medium as recited in claim 1, wherein a collective size of the 

11. – 20.	(Canceled) 

21.	(Currently Amended) A method, comprising the operations: 
receiving a set of for a simulated filesystem;
creating [[a]] the simulated filesystem based on the wherein the simulated filesystem comprises a plurality of simulated files that mimic real world files and data;
receiving a set of target characteristics for a that comprises the simulated files;
based on the set of target characteristics, slicing a datastream into a grouping of data slices, [[and]] wherein each of the data slices is a size of a respective one of the plurality of simulated files; 
populating the plurality of simulated files with respective data slices of the grouping of data slices, [[and]] wherein each of the plurality of simulated files contains a single data slice of the grouping of data slices; and
testing and evaluating a backup application using the simulated files in the collection.

22.	(Currently Amended) The method as recited in claim 21, wherein the set of target characteristics comprise one or more of dedupability, compressibility, commonality, and clustering.

23.	(Currently Amended) The method as recited in claim 21, wherein the simulated files in the set of target characteristics.

24.	(Canceled)  

25.	(Previously Presented) The method as recited in claim 21, wherein both the creation of the simulated filesystem and slicing of the datastream are performed on a file level basis.

26.	(Currently Amended) A system, comprising: 
one or more hardware processors; and
a non-transitory storage medium having stored therein instructions which are executable by the one or more hardware processors to perform operations comprising
receiving a set of for a simulated filesystem;
creating [[a]] the simulated filesystem based on the wherein the simulated filesystem comprises a plurality of simulated files that mimic real world files and data;
receiving a set of target characteristics for a that comprises the simulated files;
based on the set of target characteristics, slicing a datastream into a grouping of data slices, [[and]] wherein each of the data slices is a size of a respective one of the plurality of simulated files; 
populating the plurality of simulated files with respective data slices of the grouping of data slices, [[and]] wherein each of the plurality of simulated files contains a single data slice of the grouping of data slices; and
testing and evaluating a backup application using the simulated files in the collection.

27.	(Currently Amended) The system as recited in claim 26, wherein the set of target characteristics comprises one or more of dedupability, compressibility, commonality, and clustering.

28.	(Currently Amended) The system as recited in claim 26, wherein the simulated files in the set of target characteristics.

29.	(Canceled)  

30.	(Previously Presented) The system as recited in claim 26, wherein both the creation of the simulated filesystem and slicing of the datastream are performed on a file level basis.

Allowable Subject Matter
	Claims 1-5, 7-10, 21-23, 25-28, and 30, as amended by the examiner’s amendment above, are allowed over the prior art of record.  These claims are renumbered on allowance as claims 1-17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In light of the claims as amended above, the claim rejections under 35 U.S.C. §§ 101 & 103 have been withdrawn.  The claims are subject matter eligible under § 101.

Further, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 21, & 26.
Thus, independent claims 1, 21, & 26 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/19/2022